Per Curiam.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York, on May 11, 1916, at a term of the Appellate Division of the Supreme Court, First Department.
On May 13, 1935, the respondent was convicted in the County Court, Essex county, of the crime of arson, second degree, which crime is a felony, and sentenced to imprisonment in the State prison.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and eo unsellor-at-law, who shall be convicted of a felony, *180shall, upon such conviction, cease to be an attorney and counsellorat-law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the appellate division of the supreme court a certificate or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
The statute is mandatory, and requires, therefore, that the respondent be disbarred.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Respondent disbarred.